COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Dezzie Brumfield d/b/a LAD Enterprises, et al. v. Jimmy
                            Williamson, Jimmy Williamson, PC, Williamson & Rusnak,
                            Cyndi Rusnak, Cyndi Rusnak, PLLC, and Law Offices of
                            Michael Pohl

Appellate case number:      01-19-00336-CV

Trial court case number:    2017-38294

Trial court:                189th District Court of Harris County

      Appellants have filed an Unopposed Motion to Re-Designate Appeal as Not
Accelerated. The motion is granted.
       The reporter’s record is due by August 2, 2019. See TEX. R. APP. P. 34.1, 35.1.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                     Acting individually     Acting for the Court


Date: __June 27, 2019__